DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Board Decision
The rejections of under 35 U.S.C.112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103 as presented in the Office Action mailed 1/28/2020 have been withdrawn based on the Patent Board Decision mailed 6/25/2021.

Reasons for Allowance
Claims 1-7, and 9-11 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or fairly suggest an LED luminaire for a canopy hood comprising a heat sink assembly having a circular mounting flange and an internal cavity with a floor that extends across said cavity; an LED/driver printed circuit board removably mounted on said floor for emitting light therefrom; and a lens cover assembly removably mounted on said flange of said heat sink assembly for passage of light emitted from said printed circuit board, as specifically called for in the claimed combinations.
The closest prior art, Randolph et al. (US 2014/0063810) does not disclose an LED luminaire for a canopy hood comprising a driver on the printed circuit board of the LED/driver printed circuit board, and the lens cover assembly removably mounted on said flange of said heat sink assembly, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Randolph et al. reference in the manner required by the claims.
The closest prior art, Song et al. (US 2013/0170190) does not disclose an LED luminaire for a canopy hood comprising a driver on the printed circuit board, the LED/driver printed circuit board is removably mounted; and the lens cover assembly mounted on said flange, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Song et al. reference in the manner required by the claims.
The closest prior art, Wasniewski et al. (US 2012/0162994) does not disclose an LED luminaire for a canopy hood comprising the LED/driver printed circuit board includes a driver on the printed circuit board, the LED/driver printed circuit board is removably mounted; and the lens cover assembly removably mounted on said flange, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Wasniewski et al. reference in the manner required by the claims.
While a LED luminaire including a heat sink assembly having a circular mounting flange and internal cavity with a floor that extends across the cavity, an LED/driver printed circuit board removably mounted on the floor for emitting light therefrom, and a lens cover mounted to the heat sink assembly for passage of light emitted from the LED elements mounted on the LED/driver printed circuit board is known in the art, the lens cover assembly removably mounted on the flange of the heat sink assembly according to the broadest reasonable interpretation of “mounted on” consistent with the Specification of the present invention (please see the middle of page 6 of the Patent Board Decision mailed 6/25/2021), the term “on” deemed to be used as a function word to indicate position in contact with and supported by the top surface of, or used as a function word to indicate position in or in contact with an outer surface, such that the lens cover assembly is removably mounted in contact with and supported by the top surface of the flange of the heat sink assembly (please see the bottom of page 4 of the Reply Brief filed 6/10/2020).  Therefore, an LED luminaire for a canopy hood as recited in Claim 1 and understood based on the Patent Board Decision mailed 6/25/20201 and definition of “on” as provided in the Reply Brief filed 6/10/2020 is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875